DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6, 8 and 11-23 are allowable. The restriction requirement between device and method, as set forth in the Office action mailed on 2/27/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 14-20 , directed to a method, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

The application has been amended as follows: 
Claims 14-20 are rejoined.
	
Reasons for Allowance

Claims 1-6, 8 and 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance.  No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
Regarding claim 1, the closest prior arts appear to be Huang et al. (U.S. 2019/0287820) and Park et al. (U.S. 2017/0323868) which teach an analogous device including at least one semiconductor die; a plurality of hollow cylinders surrounding the at least one semiconductor die; an insulating encapsulant having a top surface and a bottom surface opposite to the top surface, wherein the insulating encapsulant encapsulates the at least one semiconductor die and the plurality of hollow cylinders; a redistribution layer disposed on the top surface of the insulant encapsulant and over the at least one semiconductor die, wherein the redistribution layer comprises a plurality of metallization layers that is electrically connected to the at least one semiconductor die, and the plurality of hollow cylinders is physically and electrically separated from the plurality of metallization layers; and through holes penetrating through the plurality of hollow cylinders.
Huang et al. (U.S. 2019/0287820) and Park et al. (U.S. 2017/0323868) do not specifically disclose or suggest the element of wherein the plurality of hollow cylinders is made of a plastic material and the plurality of hollow cylinders is physically and electrically separated from the plurality of metallization 

Regarding claim 8, the closest prior arts appear to be Huang et al. (U.S. 2019/0287820) and Urai (U.S. 2010/0008048) which teach an analogous device including a circuit substrate; a package structure disposed on the circuit substrate, wherein the package structure comprises: at least one semiconductor die; an insulating encapsulant having a top surface and a bottom surface opposite to the top surface, wherein the insulating encapsulant encapsulates the at least one semiconductor die; a plurality of hollow cylinders partially embedded in the insulating encapsulant; a redistribution layer disposed on the top surface of the insulant encapsulant and over the at least one semiconductor die, and through holes extending from the bottom surface of the insulating encapsulant through the plurality of hollow cylinders to a top surface of the redistribution layer; and a fastener passing though the through holes of the package structure, and for mechanically fixing the package structure to the circuit substrate.
Huang et al. (U.S. 2019/0287820) and Urai (U.S. 2010/0008048) does not specifically disclose or suggest the element of wherein a height of the plurality of hollow cylinders is equal to a sum of an entire height of the insulating encapsulant and an entire height of the redistribution layer, as recited by the independent claim 8, in combination with the other elements of the claim. No prior art was found that taught this novel device.
Regarding claim 14, the closest prior arts appear to be Huang et al. (U.S. 2019/0287820) and Park et al. (U.S. 2017/0323868) which teach an analogous method including placing at least one semiconductor die and a plurality of hollow cylinders on a carrier, wherein the plurality of hollow cylinders surround the at least one semiconductor die and have lids covering two opposite terminals of each of the hollow cylinders; forming an insulating encapsulant encapsulating the at least one 
Huang et al. (U.S. 2019/0287820) and Park et al. (U.S. 2017/0323868) do not specifically disclose or suggest the steps of wherein the plurality of hollow cylinders is made of a plastic material and the plurality of hollow cylinders is physically and electrically separated from the plurality of metallization layers, and non-overlapped with the plurality of metallization layers, as recited by the independent claim 14, in combination with the other steps of the claim. No prior art was found that taught this novel method.
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        
/Jami Valentine Miller/Primary Examiner, Art Unit 2894